DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is in response to an Amendment dated January 25, 2022.  Claims 1, 8, 11, 17 and 20-22 are amended.  Claims 1-22 are pending.  All pending claims are examined.

Response to Arguments
101 Analysis
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.).   If it does not, the claim is patent eligible. Id. 
An abstract idea must fall within one of the enumerated groupings of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).
integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The analysis in line with current 101 guidelines.  Even if the abstract idea is deemed to be novel, the abstract idea is no less abstract (see Flook- new mathematical formula was an abstract idea).  
Taking the broadest reasonable interpretation, the invention is directed to a method of organizing human activity since it recites commercial or legal interactions, namely online account opening verification i.e. executing online account enrollment by verifying the prospective accountholder’s credentials. 
In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or
behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)1 –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / p.52.

The claims are directed to a certain method of organizing human activity.  Further, this is an example of steps performed by the human mind as mental processes because other than the generic components, nothing precludes these steps from practically being performed as a mental processes.  The steps mimic human thought processes, perhaps CyberSource Corp. b. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) 
Account opening request verification involves the receipt, transmittal and comparison of information to process an account opening request.  This process may incorporate criteria to score a transaction for fraud.  Besides reciting the abstract idea, the remaining claim limitations are the computer network and computer system which are recited as generic computer components (see App Spec. paras. 0027-0030) but absent is any support for any improvements to the process of automating the authorization process.  
These steps describe the steps a person would take to determine based on the category of customer, if a particular transaction request meets the qualifying criteria which is predefined for each category of prospective customers.  The next step is to determine if the claims recite additional, elements that  integrate the judicial exception into a practical application.  
The additional elements beyond the abstract idea is the computer network, computer, webpage, electronically implementing of the method steps which are described at a high level of generality (App Spec. Abstract, paras. 0027, 0056) where each step does no more than require a generic computer to perform generic computer functions.  Absent is any support in the specification that the claims as recited require specialized computer hardware or other inventive computer components.
DDR where the improvement was to a computer centric problem, a specific improvement to the way computers operate as a result of their interactions with the internet, in this evaluating of a request to open an account, absent is any support as how and or why the incorporation of multiple indicies as part of the fraud scoring and overall evaluation of the requests is a similar improvement.
 The claims as recited seem to suggest no more than automating the process of opening an account by evaluating the request to determine if it meets predefined criteria of the financial institution.
The next step is to identify any additional limitations beyond the judicial exception.  The only additional elements are electronically, computer, network and webpage which are disclosed in the specification at a high degree of generality (as generic computer components - see App Spec. Abstract, para. 0056) and absent is any genuine issue of material fact that this component requires any specialized hardware or inventive computer component. 
Dependent claims 2-7 and 9-22 are rejected under 35 U.S.C. § 101.  For example, claim 2-5 describe in additional details the variety or products offered by the financial institution that is provided in response to the interface request.  Claims 6-7 describe the type of account options and likewise claims 9-22 recite additional descriptive details about the parameters and transactional rules.  These recite steps at a high level of generality and performed in a conventional manner and therefore do not integrate the abstract idea into a practical application or provide an inventive concept. 
Independent claims 1 and 8 are rejected under 35 U.S.C. § 101 including claims 2-7 and 9-22 which fall with claims 1 and 8.  Therefore, claims 1-22 are not patent eligible under 35 USC 101.
Therefore, the claim is not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Claim 1: Ineligible
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis

The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, which is illustrative of the independent claims including claim 8, recites: 
As to claim 1 recites:
1. A method of opening an on-line business account with a financial institution via a computer interface, the method comprising the steps of:
a first computer system of the financial institution an interface request from a customer after the customer has reached, via a path through a computer network, a predetermined webpage for the financial institution;
(b) determining the path through the computer network;
(c) presenting at a second computer being operated by the customer to interface with the financial institution a first content to the customer, wherein said first content includes a list of products offered by the financial institution, and wherein the first content is determined by the determined path through the computer network, and wherein the first content includes a list of products wherein one of the products is automatically chosen for highlighting on a display device being viewed by the customer wherein the product highlighted is based on the determined path through the computer network;
(d) receiving at the first computer system a first input from the customer, wherein said first input includes a product choice from the list of products offered by the financial institution;
	(e) determining at the first computer system whether the customer is a current online client of the financial institution by authenticating a first set of information submitted by the customer wherein the first set of information includes at least one of: an online client user identification and password for the customer;[[if]] when the customer is a sole proprietorship a last name of an owner of the sole proprietorship and part of an identification number associated with the owner; if the customer is a non-sole proprietorship a business name and a part of an identification number associated with the customer;
(f) authenticating the first set of information using a pre-existing client identification profile for the customer;
(g) receiving at the first computer system a second set of information sent by the customer wherein the second set of information includes at least one of business information for the customer, information for an authorized agent for the customer, and information for an authorized signer for the customer;
(h) presenting at the second computer the second set of information to the customer for review by the customer and receiving a third set of information from the customer wherein the third set of information comprises the second set of information and any modifications to the second set of information made by the customer;
(i) presenting at the second computer a set of terms and conditions to the customer;
(j) receiving at the first computer system an application from the customer;
(k) verifying at the first computer system a first part of the third set of information [[if]] whether the customer is a sole proprietor;
(1) verifying at the first computer system a second part of the third set of information [[if]] when the customer is not a sole proprietor;
(m) determining at the first computer system a credit score for the customer which is representative of the customer’s credit;
(n) presenting at the second computer a set of account options to the customer wherein the account options presented are based at least in part on the verification of the third set of information and the customer’s credit score;
(o) receiving at the first computer system a second input from the customer, wherein the second input comprises a decision including at least one of sending a check by mail to the financial institution, making a deposit at a branch of the financial institution, electronically transferring funds to the financial institution from a source outside of the financial institution, and providing funding from a preexisting account at the financial institution;
at the first computer system the second input;
(q) determining at the first computer system [[if]] whether the customer is to be enrolled for a checkcard and if so processing at the first computer system a checkcard enrollment for the customer at a predefined level based at least in part on one or more first predetermined factors;
(r) determining at the first computer system whether the customer is to be enrolled in a business online program;
(s) determining at the first computer system whether the customer is to be enrolled in a third-party merchant services program based at least in part on predetermined requirements for the third-party merchant and if so processing at the first computer system a merchant services program enrollment for the customer at a predefined level based at least in part on one or more second predetermined factors; [[and]]
(t) presenting at the second computer information to the customer related to the customer’s products, accounts, or enrollments, wherein the verifying of the second part of the third set of information includes determining a second verification information, evaluating the second verification information including comparing the first part of the third set of information with at least one of publicly- available information for the customer or information for the customer predetermined by the financial institution, querying the customer, verifying the customer’s answers to the queries, and authenticating the customer based on the second verification information and the customer’s answers, and wherein the evaluation of the second verification information includes:
(i) evaluating a first verification index;
(ii) [[if]] when the first verification index is acceptable, querying the customer and verifying the customer’s answers, otherwise [[if]] when the first verification index is not acceptable or [[if]] when the customer’s answers are not acceptable, determining if whether the customer is an existing client of the financial institution and if so, placing the customer in a pending status;
(iii) [[if]] when the customer’s answers are acceptable, evaluating a second verification index;
(iv) [[if]] when the second verification index is not acceptable, determining[[ if]] whether the customer is an existing client of the financial institution and if so, placing the customer in a pending status, otherwise [[if]] when the customer is not an existing client of the financial institution, determining [[if]] whether the age of the customer’s business is less than a predetermined threshold and if so, placing the customer in a pending status;
(v) [[if]] when the second verification index is acceptable, evaluating a third verification index;
(vi) [[if]] when the third verification index is acceptable, determining a fourth verification index, evaluating the fourth verification index, and [[if]] when the fourth verification index is not acceptable, ending the process; and
[[if]] when the third verification index is not acceptable for and authorized agent of the customer, performing exception processing and [[if]] when the exception is not cleared, ending the process, otherwise [[if]] when exception is cleared, determining a fourth verification index, evaluating the fourth verification index, and [[if]] when the fourth verification index is not acceptable, ending the process, 
[[if]] when wherein the third verification index is acceptable for an authorized agent of the customer, determining a fourth verification index, evaluating the fourth when the fourth verification index is not acceptable, ending the process, wherein the first verification index includes information related to a business of the customer, the second verification index includes personal information for an authorized representative of the customer, the third verification index includes information for a relationship between the authorized representative of the customer and the business of the customer, and the fourth verification index includes a fraud evaluation of the customer and the business of the customer, and the further verification index includes a fraud evaluation of the customer and the authorized representative of the customer, and 
 (u) when the first verification index, the second verification index, the third verification index and the fourth verification index are acceptable or when exceptions are cleared by the exception processing, opening the on-line business account with the financial institution by selecting a product from the list of products offered by the financial institution using the second computer and the first computer via the computer network  
This is an abstract idea of a certain method of organizing human activity, since it recites commercial or legal interactions, namely online account opening verification i.e. executing online account enrollment by verifying the prospective accountholder’s credentials. 
Account opening request verification involves the receipt, transmittal and comparison of information to process an account opening request.  
The recitation of the limitation 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

suggests additional parameters the request to open an online business account is evaluated for fraud scoring.
Besides reciting the abstract idea, the remaining claim limitations are the computer network and computer system which are recited as generic computer components (see App Spec. paras. 0027-0030).

This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. general purpose computer systems) to receive/modify existing information entered.  The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.  
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Further the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Likewise, dependent claims 2-7 and 9-22 further recite limitations that describe the criteria used for the evaluation process at a high level of generality and do not integrate the practical application or provide an inventive concept.
Therefore, claims 1-22 are not patent eligible under 35 USC 101.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Interval Licensing, 896 F.3d at 1344–45 (concluding that ‘‘[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea,’’ observing that the district court ‘‘pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention.’’);  Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385 (Fed. Cir. 2018) (finding the concept of ‘‘voting, verifying the vote, and submitting the vote for tabulation,’’ a ‘‘fundamental activity’’ that humans have performed for hundreds of years, to be an abstract idea); 
        In re Smith, 815F.3d 816, 818 (Fed. Cir. 2016) (concluding that ‘‘[a]pplicants’ claims, directed to rules for conducting a wagering game’’ are abstract).
        14 If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir . 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’).  Likewise, performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S.at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20 - –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019